Citation Nr: 0405765	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to May 
1986, on active duty for training from July 1989 to November 
1989, on active duty from November 1990 to May 1991, on 
active duty from November 1998 to April 1999, and on active 
duty from August 1999 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision that granted service 
connection and a 0 percent rating for degenerative arthritis 
of both knees; the veteran appeals for a higher rating.  He 
testified at a Travel Board hearing in September 2003.  


FINDINGS OF FACT

1.  A right knee disability is manifested by degenerative 
arthritis by X-rays, minimal limitation of motion due to 
pain, and no instability.

2.  A left knee disability is manifested by degenerative 
arthritis by X-rays, minimal limitation of motion due to 
pain, and no instability.


CONCLUSIONS OF LAW

1.  The right knee disability is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2003).

2.  The left knee disability is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from February 1982 to May 
1986, on active duty for training from July 1989 to November 
1989, on active duty from November 1990 to May 1991, on 
active duty from November 1998 to April 1999, and on active 
duty from August 1999 to March 2002.  He reportedly had other 
training periods as well.

Service medical records from 2001, during the veteran's last 
period of active duty, note complaints of bilateral knee 
pain, and there were X-ray findings of degenerative joint 
disease (arthritis) of the knees.  In January 2002, a service 
Medical Evaluation Board (MEB) concluded that the veteran 
developed mild degenerative arthritis of the knees and 
bilateral knee pain in service.  According to a January 2002 
Physical Evaluation Board (PEB) report, the veteran had mild 
degenerative arthritis of the knees, manifested by pain on 
prolonged walking/standing; and minimal osteophyte formation 
on lateral margins of patellae, as confirmed by X-ray, with 
full range of motion and stable ligaments.  The PEB concluded 
that the condition, which was incurred in the line of duty, 
warranted a 10 percent rating under criteria used by the VA.  
A March 2002 treatment record notes arthritis of the knees.  
The veteran was released from active duty on March 30, 2002.

The veteran underwent a VA examination in September 2002.  
With regard to his knees, he demonstrated full range of 
motion of both knees (from 0 to 140 degrees).  No swelling 
was seen.  With a five-pound weight on each knee, he still 
accomplished motion from 0 to 140 degrees.  He had +1 
subpatellar crepitation on the left (and no crepitation on 
the right).  He had a Q angle of 20 degrees bilaterally, 
which meant that the patellar tendon was displaced 20 degrees 
laterally in its relationship to the patella; normal position 
was 0 degrees.  He had good stability of both knees.  No 
weakness of the quadriceps or atrophy was seen.  X-rays of 
the knees showed no definite abnormalities.  He did not have 
loss of articular cartilage space of the tibiofemoral joint, 
and the patellae appeared to be centered well in the femoral 
sulcus without loss of articular cartilage space between the 
patella and the femur.  The examining doctor's impression was 
that the veteran had chondromalacia of the patella by 
history; however, at the present time, he could not determine 
that he had significant chondromalacia, as the X-rays were 
essentially normal, and he had no objective findings on 
examination of the knees.  There was no weakness, fatigue, or 
incoordination of either knee, with no loss of motion due to 
pain.  Passive and active range of motion were the same.  The 
pertinent diagnosis was mild chondromalacia, unconfirmed by 
objective findings today.  The examining doctor felt that the 
veteran had some functional impairment (no squatting, no 
climbing, no heavy lifting over 50 pounds, and no excessive 
stooping) due to subjective symptomatology associated with 
this diagnosis and a separate condition of chronic muscle 
ligamentous strain involving the low back.  

In a December 2002 rating decision, the RO granted service 
connection and a 0 percent rating for degenerative arthritis 
of both knees, effective March 31, 2002 (day after release 
from active duty).  

The veteran received private treatment in March 2003 for 
complaints of pain and swelling of both knees due to 
osteoarthritis.  Examination showed his knees had tenderness, 
but no edema.  There reportedly was crepitation along with 
limited range of motion due to pain (although motion in 
degrees was not reported).  There was no ligamentous 
instability or effusion.  

The veteran testified at a Travel Board hearing in September 
2003 that he was separated from active service because of 
problems with his knees.  He also stated that his knee caps 
were out of alignment and had developed degenerative 
arthritis due to military activities.  He stated that knee 
motion was limited by pain.  He said he had knee instability 
and had a knee brace.

In a September 2003 letter, the veteran's wife stated that 
she had observed him having worsening knee impairment.  She 
said he had knee inflammation and pain after physical 
activity.  She said he had periods of incapacitation where he 
had to stay off his feet.


II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claim 
for a higher (compensable) rating for his service-connected 
bilateral knee disability.  He has been informed of his and 
the VA's respective responsibilities for providing evidence.  
Pertinent records and a VA examination have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

The RO granted service connection and a noncompensable rating 
for a bilateral knee disorder, including arthritis, effective 
March 31, 2002 (day after release from active duty).

This is an initial rating case, on the initial grant of 
service connection, and thus different percentage ratings for 
the disability may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (i.e., "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).

In this case, the veteran was separated from active service 
in March 2002 based on findings of mild degenerative changes 
involving both of his knees.  Service medical records include 
some X-ray findings of arthritis of the knees, even if such 
was not shown on X-rays at the September 2002 post-service VA 
examination.  Considering the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that there is adequate 
X-ray evidence of arthritis of both knees.

Based on the available evidence, the Board believes that 
separate ratings should be assigned for the right and left 
knee disabilities.  

A 0 percent rating is warranted when leg (knee) flexion is 
limited to 60 degrees; a 10 percent rating is warranted when 
it is limited to 45 degrees; and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. § 
4.71a, Code 5260.  A 0 percent rating is warranted when leg 
(knee) extension is limited to 5 degrees; a 10 percent rating 
is warranted when it is limited to 10 degrees; and a 20 
percent rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Standard motion of a knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.

On the last VA examination in September 2002, the veteran had 
subjective complaints, but he reportedly had full range of 
motion of the knees.  When he received private treatment in 
March 2003, he reportedly had some limitation of motion of 
the knees due to pain.  Based on the totality of the 
evidence, the Board finds that both knees have some minimal 
limitation of motion due to pain, which would not be rated 
compensable under limitation of motion Codes 5260 and 5261.  
However, the X-ray evidence of arthritis, with at least some 
limitation of motion, warrants a 10 percent rating for the 
right knee, and a 10 percent rating for the left knee, under 
arthritis Codes 5003 and 5010.  There is no credible evidence 
that pain results in such limitation of motion as would 
warrant even higher ratings under the limitation of motion 
codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).
 
The objective medical evidence since service shows that the 
knees are stable.  There is no medical evidence of recurrent 
subluxation or lateral instability of either knee, let alone 
to a slight degree as required for a 10 percent rating under 
38 C.F.R. § 4.71a, Code 5257.  Thus dual ratings for 
arthritis with limitation of motion of the knees (Codes 5003 
and 5010), and for instability of the knees (Code 5257), are 
not warranted in this case.  See VAOPGCPREC 9-98 and 23-97.

In sum, the Board grants a higher 10 percent rating for the 
right knee disability, and a higher 10 percent rating for the 
left knee disability.  While there may have been day-to-day 
fluctuations in the right and left knee conditions since the 
effective date of service connection, these disorders have 
essentially remained at the same level (10 percent for the 
right knee and 10 percent for the left knee) since then, and 
thus different "staged ratings" are not in order.  See 
Fenderson, supra.


ORDER

A higher 10 percent rating for the right knee disability, and 
a higher 10 percent rating for the left knee disability, are 
granted.  



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



